*!3-/5
                                 ELECTRONIC RECORD




COA #       01-14-00165-CR                        OFFENSE:       Theft


            Louis Markeith Williams v. The
STYLE:      state of Texas                        COUNTY:        Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:   338th District Court


DATE: 03/12/2015                   Publish: NO    TCCASE#:       1344756




                          IN THE COURT OF CRIMINAL APPEALS



           Louis Markeith Williams v. The State
STYLE:     of Texas                                   CCA#:
                                                                       V/3-/T
         APP/FLLAA/T^S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        0£/f7                                    SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD